Citation Nr: 0328547	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  98-12 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased evaluation for status-post right 
total knee arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran's case was remanded 
for additional development in January 2001 and is again 
before the Board for appellate review.

The Board notes that the veteran requested that he be 
afforded a Board hearing in Washington D.C.  The veteran was 
scheduled for a hearing in October 2003 and notified of the 
date by way of a Board letter dated in June 2003.  The 
veteran submitted a statement that was received in September 
2003, wherein he said that he would not attend the hearing.  
He requested that his case be reviewed and a decision be made 
based on the evidence of record.  The Board finds that the 
veteran's submission constitutes a withdrawal of his request 
for another hearing.  See 38 C.F.R. § 20.702(e) (2002).  


REMAND

The veteran's claim for an increased rating for his service-
connected right knee disability was previously before the 
Board.  The case was remanded in January 2001 for, inter 
alia, notice and consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 106-475, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), that was enacted in November 2000.  
VA has also issued final regulations to implement these 
statutory changes.  See Duty to Assist, 66 Fed. Reg. 45,620-
32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159 to provide adequate notice).  
VA also has a duty to assist claimants in the development of 
their claims.

Upon remand, the RO did not provide the veteran with VCAA 
notice relative to the claim for an increased rating for the 
veteran's service-connected right knee disability.  There is 
a VCAA-styled letter, dated in April 2002, that referred to 
what was required to submit a claim for service connection 
for a benefit.  The letter is inapplicable to the issue on 
appeal as the veteran is already service connected and is 
seeking an increased rating. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, No. 02-7007 
(Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated a 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Court made a conclusion 
similar to the one reached in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCCA § 5103 notice is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is also 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the veteran that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA § 5103 notice.  

In addition to the Board's direction to provide notice of 
VA's duties under the VCAA, the January 2001 remand also 
directed that pertinent medical records for the period 1998-
2000 be obtained and associated with the claims file.  This 
was of particular importance as the veteran had undergone 
arthroscopic surgery in August 1997 and there was little VA 
medical evidence of record after that.  In fact, the only 
medical evidence added to the record after an April 1998 VA 
examination report, was a copy of the discharge summary 
pertaining to the veteran's surgery in July 2000.  There are 
no records of outpatient treatment and/or evaluation that 
lead up to that surgery.  There are VA treatment records 
associated with the claims file for the period from July 2000 
to May 2002.  The RO must attempt to obtain any outstanding 
medical records for the period from January 1998 to July 
2000.  

The Board notes that the veteran submitted a statement in 
February 1999 wherein he advised that he was notified by the 
Social Security Administration (SSA) in October 1998 that he 
was approved for monthly disability benefits.  The 
administrative decision, and pertinent medical records, must 
be requested, and obtained if possible.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:


1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, and of the 
information or evidence that VA will 
obtain with respect to his claim for 
an increased rating.  38 U.S.C.A. 
§ 5103(a) (West 2002).  He should 
also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002).  

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for his 
right knee disability since January 
1998.  After securing the necessary 
release, the RO should obtain those 
records that have not been 
previously secured, especially any 
VA treatment records.

3.  The SSA should be contacted and 
the records pertinent to the 
veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon 
concerning that claim should be 
requested.

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the rating 
issue on appeal.  If the benefit 
sought is not granted, the veteran 
and his representative should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

After the veteran is afforded opportunity to respond to the 
supplemental statement of the case, and after expiration of 
the period for response as set forth in 38 U.S.C.A. 
§ 5103(b), the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

